       Case 5:20-cv-00089-JKP-ESC Document 3 Filed 04/23/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


GUIDO TREY MERKENS,                              §
                                                 §
                  Plaintiff,                     §                SA-20-CV-00089-JKP
                                                 §
vs.                                              §
                                                 §
INVUITY INC. CHANGE IN CONTROL                   §
AND SEVERANCE PLAN,                              §
                                                 §
                  Defendant.                     §

                                    SHOW CAUSE ORDER

       Before the Court is the above-styled cause of action, which was filed on January 23,

2020. The record reflects that Plaintiff has not yet requested issuance of summons or effectuated

service on Defendant. Rule 4(m) of the Federal Rules of Civil Procedure requires service of a

copy of the complaint and summons within 90 days after the complaint is filed. Fed. R. Civ. P.

4(m). Plaintiff was therefore required to effectuate service on or before April 22, 2020. To date,

there is no indication of service in the record. This Court must dismiss an action without

prejudice or order service be made within a specified time if a plaintiff fails to timely serve the

defendant. Id. The Court will therefore order Plaintiff to show cause why this case should not

be dismissed for want of prosecution.

       IT IS THEREFORE ORDERED that Plaintiff show cause why this case should not be

dismissed for want of prosecution on or before May 1, 2020.

       SIGNED this 23rd day of April, 2020.




                                        ELIZABETH S. ("BETSY") CHESTNEY
                                        UNITED STATES MAGISTRATE JUDGE

                                                1
